



Exhibit 10.1
COLE OFFICE & INDUSTRIAL REIT (CCIT III), INC.
Up to $3,500,000,000 in Shares of Common Stock
DEALER MANAGER AGREEMENT
September 22, 2016




Cole Capital Corporation
2325 East Camelback Road
Suite 1100
Phoenix, Arizona 85016
Ladies and Gentlemen:
Cole Office & Industrial REIT (CCIT III), Inc., a Maryland corporation (the
“Company”), is registering for a public sale a maximum of $3,500,000,000 in
shares (collectively, the “Shares” or the “Stock”) of its common stock, $0.01
par value per share (the “Offering”) consisting of (a) up to $2,500,000,000 in
shares of common stock in the primary offering in any combination of the
following two classes of common stock: Class A common stock, $0.01 par value per
share (“Class A Shares”), and Class T common stock, $0.01 par value per share
(“Class T Shares”), at an initial price of $10.00 per share and $9.57 per share,
respectively (subject in certain circumstances to discounts based upon the
volume of shares purchased and for certain categories of purchasers), and (b) up
to $1,000,000,000 in Shares pursuant to the Company’s distribution reinvestment
plan at a purchase price during the Offering equal to the per share primary
offering price net of selling commissions and dealer manager fees, or $9.10 per
share for both Class A Shares and Class T Shares, assuming a $10.00 per Class A
Share primary offering price and a $9.57 per Class T Share primary offering
price, all upon the other terms and subject to the conditions set forth in the
Prospectus (as defined in Section 1.1, below). Commencing with the date the
Company calculates its net asset value (“NAV”), which the Company shall
calculate no later than 150 days following the date which is two years after the
gross proceeds of the Shares sold have reached the minimum offering amount set
forth in the Prospectus (the “Minimum Offering”) and are disbursed to the
Company pursuant to the Escrow Agreement (as defined in Section 3.5, below) (the
“NAV Pricing Date”), the per share price for Shares in our primary offering and
our distribution reinvestment plan will vary annually and will be equal to the
most recent NAV as determined by the Company divided by the number of Shares
outstanding as of the date of the Company’s most recent NAV determination, plus,
in the case of the primary offering, applicable commissions and fees. The
Company reserves the right to reallocate the Shares included in the Offering
among the classes of Shares and between those offered to the public and those
offered pursuant to the distribution reinvestment plan. There shall be a minimum
purchase by any one person of 100 Shares (except as otherwise indicated in the
Prospectus or in any letter or memorandum from the Company to Cole Capital
Corporation (the “Dealer Manager”)). Terms not defined in this Dealer Manager
Agreement (the “Agreement”) shall have the same meaning as in the Prospectus. In
connection therewith, the Company hereby agrees with you, the Dealer Manager, as
follows:
1.REPRESENTATIONS AND WARRENTIES OF THE COMPANY. As an inducement to the Dealer
Manager to enter into this Agreement, the Company represents and warrants to the
Dealer Manager that:
1.1.A registration statement (Registration No. 333-209128) on Form S-11 with
respect to the Company has been prepared by the Company in accordance with
applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the applicable rules and regulations (the “Rules and
Regulations”) of the Securities and Exchange Commission (the “SEC”) promulgated
thereunder, covering


1

--------------------------------------------------------------------------------





the Shares. Such registration statement, including any amendment thereto filed
prior to the date hereof, has become effective. Copies of such registration
statement and each amendment thereto have been or will be delivered to the
Dealer Manager. The registration statement and prospectus contained therein, as
finally amended at the effective date of the registration statement, are
respectively hereinafter referred to as the “Registration Statement” and the
“Prospectus,” except that if the Company files a Prospectus or a prospectus
supplement pursuant to Rule 424(b) under the Securities Act, or if the Company
files a post-effective amendment to the Registration Statement, the term
“Prospectus” includes the prospectus filed pursuant to Rule 424(b) or the
prospectus included in such post-effective amendment. “Effective Date” shall
mean each date and time that the Registration Statement and any post-effective
amendment or amendments thereto became or becomes effective.
1.2. On the Effective Date, the Registration Statement did, and when the
Prospectus is first filed in accordance with Rule 424(b), the Prospectus (and
any supplement thereto) will, comply in all material respects with the
applicable requirements of the Securities Act; on the Effective Date and on the
date hereof, the Registration Statement did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; and on the date of any filing pursuant to Rule 424(b), the
Prospectus (together with any supplement thereto) will not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. 
1.3.The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Maryland with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Prospectus,
and is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification.
1.4.The Company’s authorized equity capitalization is as set forth in the
Prospectus.
1.5.All issued and outstanding securities of the Company have been duly and
validly authorized and issued and are fully paid and nonassessable; and none of
such securities were issued in violation of the preemptive rights of any holders
of any security of the Company or similar contractual rights granted by the
Company. The offers and sales of the outstanding securities of the Company were
at all relevant times either registered under the Securities Act, the applicable
state securities or “blue sky” laws, or, based in part on the representations
and warranties of the purchasers of such securities, exempt from such
registration requirements. The holders of outstanding shares of capital stock of
the Company are not entitled to preemptive or other rights to subscribe for the
Shares; and, except as set forth in the Prospectus and for the Company’s
distribution reinvestment plan, no options, warrants or other rights to
purchase, agreements or other obligations to issue, or rights to convert any
obligations into or exchange any securities for, shares of capital stock of or
ownership interests in the Company are outstanding.
1.6.At the time of the issuance of the Shares, the Shares will have been duly
authorized and validly issued, and upon payment therefor, will be fully paid and
nonassessable and will conform to the description thereof contained in the
Prospectus.
1.7.The Company has full legal right, power and authority to enter into this
Agreement and to perform the transactions contemplated hereby, except to the
extent that the enforceability of the indemnity and/or contribution provisions
contained in Section 4 of this Agreement may be limited under applicable
securities laws.


2

--------------------------------------------------------------------------------





1.8.This Agreement has been duly authorized, executed and delivered by the
Company and is a valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms except as the enforceability thereof
may be limited by bankruptcy, insolvency, or similar laws affecting creditors’
rights generally from time to time in effect and by equitable principles of
general applicability.
1.9.The Company intends to use the funds received from the sale of the Shares as
set forth in the “Estimated Use of Proceeds” section of the Prospectus.
1.10.No consent, approval, authorization or other order of any governmental
authority is required in connection with the execution or delivery by the
Company of this Agreement or the issuance and sale by the Company of the Shares,
except such as may be required under the Securities Act or applicable state
securities laws.
1.11.No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or its
property is pending or, to the knowledge of the Company, threatened that
(i) could reasonably be expected to have a material adverse effect on the
performance of this Agreement by the Company or (ii) could reasonably be
expected to have a material adverse effect on the financial condition,
prospects, earnings, business or properties of the Company, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Prospectus.
1.12.Neither the execution and delivery of this Agreement, the issue and sale of
the Shares nor the fulfillment of the terms hereof will conflict with, result in
a breach or violation of, or imposition of any lien, charge or encumbrance upon
any property or assets of the Company pursuant to (i) the charter or by-laws of
the Company, (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which the Company is a party or bound or to which its
property is subject, or (iii) any statute, law, rule, or regulation, judgment,
order or decree applicable to the Company of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, except to the extent
that the enforceability of the indemnity and/or contribution provisions
contained in Section 4 of this Agreement may be limited under applicable
securities laws.
1.13.The SEC has not issued any order or, to the Company’s knowledge, threatened
to issue any order preventing or suspending the effectiveness of the
Registration Statement or the use of the Prospectus or any part thereof, and has
not instituted or, to the Company’s knowledge, threatened to institute any
proceedings with respect to such an order. 
1.14.The Company intends to qualify as a real estate investment trust pursuant
to Sections 856 through 860 of the Internal Revenue Code of 1986, as amended,
for the taxable year ended December 31, 2016, or the first year during which the
Company commences material operations, and no transaction or other event has
occurred or is contemplated which would prevent the Company from so qualifying.
1.15.The Company is not and, after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof as described in the
Prospectus, will not be an “investment company” as defined in the Investment
Company Act of 1940, as amended.
1.16.To the best of the Company’s knowledge, Deloitte & Touche LLP, who have
certified certain of the financial statements filed with the SEC as part of the
Registration Statement and the Prospectus, is an independent registered public
accounting firm with respect to the Company as required by


3

--------------------------------------------------------------------------------





the Securities Act and the Rules and Regulations thereof and the Public Company
Accounting Oversight Board.
2.COVENANTS OF THE COMPANY. The Company covenants and agrees with the Dealer
Manager that:
2.1.Prior to the termination of the offering of the Shares, the Company will
file every amendment or supplement to the Registration Statement or the
Prospectus that may be required by the SEC. The Company will cause the
Prospectus, properly completed, and any supplement thereto to be filed with the
SEC pursuant to the applicable paragraph of Rule 424(b) within the time period
prescribed. The Company will promptly advise the Dealer Manager (i) when the
Prospectus, and any supplement thereto, shall have been filed (if required) with
the SEC pursuant to Rule 424(b), (ii) when, prior to termination of the offering
of the Shares, any amendment to the Registration Statement shall have been filed
or become effective, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or of any notice
objecting to its use or the institution or threatening of any proceeding for
that purpose and (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension or objection to the use
of the Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using its best efforts to have such amendment or new registration statement
declared effective as soon as practicable.
2.2.If, at any time when a prospectus relating to the Shares is required to be
delivered under the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172), any event occurs as a result
of which the Prospectus as then supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
or the circumstances then prevailing not misleading, or if it shall be necessary
to amend the Registration Statement or supplement the Prospectus to comply with
the Securities Act or the rules thereunder, the Company promptly will
(i) prepare and file with the SEC, an amendment or supplement which will correct
such statement or omission or effect such compliance; and (ii) supply any
supplemented Prospectus to the Dealer Manager in such quantities as it may
reasonably request.
2.3.The Company will, at no expense to the Dealer Manager, furnish the Dealer
Manager with such number of printed copies of the Registration Statement,
including all supplements, amendments and exhibits thereto, as the Dealer
Manager may reasonably request. It will similarly furnish to the Dealer Manager,
and others designated by the Dealer Manager, as many copies as the Dealer
Manager may reasonably request in connection with the offering of the Shares of:
(a) the Prospectus in preliminary and final form and every form of supplemental
or amended prospectus; (b) this Agreement; and (c) any other printed sales
literature or other materials (provided that the use of said sales literature
and other materials has been first approved for use by the Company and all
appropriate regulatory agencies).
2.4.The Company will endeavor in good faith, in cooperation with the Dealer
Manager, to qualify the Shares for offering and sale under the securities laws
of such jurisdictions as the Dealer Manager may reasonably designate and use all
reasonable efforts to file and make such statements or reports at such times as
are or may be required to continue the qualification of the Shares for offering
and sale under the securities laws of such jurisdiction. The Company will
furnish to the Dealer Manager a copy of such papers filed by the Company in
connection with any such qualification.


4

--------------------------------------------------------------------------------





3.OBLIGATIONS AND COMPENSATION OF DEALER MANAGER.
3.1.The Company hereby appoints the Dealer Manager as its agent and principal
distributor for the purpose of selling for cash up to a maximum of
$3,500,000,000 in Shares (or such other amount as the Company allocates to the
primary Offering of Shares as described in the first paragraph of this
Agreement) through the dealers selected to participate in the distribution of
Shares in the Offering who have executed Selected Dealer Agreements with the
Dealer Manager (each, a “Dealer” and, collectively, the “Dealers”), all of whom
shall be members of the Financial Industry Regulatory Authority, Inc. (“FINRA”).
The Dealer Manager may also sell Shares for cash directly to its own clients and
customers at the public offering price and subject to the terms and conditions
stated in the Prospectus. The Dealer Manager hereby accepts such agency and
distributorship and agrees to use its best efforts to sell the Shares on said
terms and conditions. The Dealer Manager represents to the Company that (i) it
is a member of FINRA; (ii) it and its employees and representatives have all
required licenses and registrations to act under this Agreement; and (iii) it
has established and implemented anti-money laundering compliance programs in
accordance with applicable law, including applicable FINRA rules, SEC rules, and
the USA PATRIOT Act of 2001, reasonably designed to detect and cause the
reporting of suspicious transactions in connection with the sale of Shares of
the Company.
3.2.Promptly after the effective date of the Registration Statement, the Dealer
Manager and the Dealers shall commence the offering of the Shares for cash to
the public only in jurisdictions in which the Shares are registered or qualified
for sale or in which such offering is otherwise permitted. The Dealer Manager
and the Dealers will suspend or terminate offering of the Shares upon request of
the Company at any time and will resume offering the Shares upon subsequent
request of the Company.
3.3.Except as provided in the “Plan of Distribution” section of the Prospectus,
as compensation for the services rendered by the Dealer Manager, the Company
agrees that it will pay to the Dealer Manager selling commissions in the amount
of 7.0% of the gross proceeds of the Class A Shares sold and 3.0% of the gross
proceeds of the Class T Shares sold, plus a dealer manager fee in the amount of
2.0% of the gross proceeds of the Shares sold to the public; provided, however,
that there shall be no selling commissions and no dealer manager fees paid for
sales of Shares under the Company’s distribution reinvestment plan. In addition,
the Company agrees that it will pay to the Dealer Manager a monthly distribution
and stockholder servicing fee that will be calculated on a daily basis in an
amount equal to 1/365th of 1.0% of the purchase price per share (or, once
reported by the Company, the amount of the Company’s NAV per share) of Class T
Shares sold, excluding Class T Shares sold pursuant to the distribution
reinvestment plan. The Company will cease paying the distribution and
stockholder servicing fee with respect to Class T Shares sold in the Offering at
the earliest of (i) the date at which the aggregate underwriting compensation
from all sources equals 10.0% of the gross proceeds from the sale of Shares,
excluding Shares sold pursuant to the distribution reinvestment plan; (ii) the
end of the month in which the transfer agent, on behalf of the Company,
determines that total distribution and stockholder servicing fees paid by a
stockholder within his or her individual account would be equal to 4.0% of the
stockholder’s total gross investment amount at the time of the purchase of the
primary Class T shares held in such account; (iii) the date such Class T share
is no longer outstanding; (iv) the fourth anniversary of the last day of the
month in which the Offering (excluding the offering of shares pursuant to the
Company’s distribution reinvestment plan) terminates; and (v) the date the
Company effects a liquidity event. The distribution and stockholder servicing
fee relates to the share or shares sold. Payments to the Dealer Manager shall be
made by the end of the week following the week in which Shares are sold by wire
transfer of immediately available funds to an account designated by the Dealer
Manager. Notwithstanding the foregoing, the Dealer Manager will reallow all of
the selling commissions to Dealers. The Dealer Manager also may reallow all or a
portion of the dealer manager fee and the distribution and


5

--------------------------------------------------------------------------------





stockholder servicing fee to Dealers; provided, however, that with respect to
any individual investment, the Dealer Manager will not re-allow the related
distribution and stockholder servicing fee to a Dealer if such Dealer ceases to
hold the account related to such investment. In addition, the Dealer Manager
will not reallow the distribution and stockholder servicing fee to any Dealer if
such Dealer has not executed a Selected Dealer Agreement with the Dealer Manager
or if the Dealer’s previously executed Selected Dealer Agreement with the Dealer
Manager is terminated. In any instance in which the Dealer Manager does not
re-allow the distribution and stockholder servicing fee to a Dealer, the Dealer
Manager will return such fee to the Company. If, for any reason, a sale is
cancelled or rescinded, the Dealer Manager shall return to the Company the
selling commission, the dealer manager fee and the distribution and stockholder
servicing fee paid to it with respect to such sale. The Company will not be
liable or responsible to any Dealer for direct payment of commissions to such
Dealer, it being the sole and exclusive responsibility of the Dealer Manager to
make payment of commissions to Dealers. Notwithstanding the above, at its
discretion, the Company may act as agent of the Dealer Manager by making direct
payment of commissions to such Dealers without incurring any liability
therefore.
3.4.The Dealer Manager shall use and distribute, in conjunction with the offer
and sale of any Shares, only the Prospectus and such sales literature and
advertising as shall have been previously approved in writing by the Company.
3.5.The Dealer Manager agrees to be bound by the terms of an escrow agreement
among UMB Bank, N.A., as escrow agent (the “Escrow Agent”), the Dealer Manager
and the Company (the “Escrow Agreement”), in a form reasonably acceptable to the
parties thereto, as such agreement may be amended from time to time.
Notwithstanding the provisions of Section 3.3 above, no commissions, payments or
amounts whatsoever will be paid to the Dealer Manager unless or until the gross
proceeds of the Shares sold have reached the Minimum Offering and are disbursed
to the Company pursuant to the Escrow Agreement. Until the Minimum Offering is
reached, investments will be held in escrow. If the Minimum Offering is not
obtained within the time periods specified in the Prospectus, investments will
be returned to the investors in accordance with the Prospectus. Furthermore,
notwithstanding the provisions of Section 3.3 above, no commissions, payments or
amounts whatsoever will be paid to the Dealer Manager with respect to sales of
Shares to Pennsylvania residents unless or until the gross proceeds of the
Shares sold in the Offering (including sales made to residents of other
jurisdictions) have reached a minimum of $125,000,000 (the “Pennsylvania Minimum
Offering”) and are disbursed to the Company pursuant to the Escrow Agreement.
Until the Pennsylvania Minimum Offering is reached, investments from
Pennsylvania residents will be held in escrow. If the Pennsylvania Minimum
Offering is not obtained, Pennsylvania residents may request a return of their
funds in accordance with the Prospectus. Similarly, notwithstanding the
provisions of Section 3.3 above, no commissions, payments or amounts whatsoever
will be paid to the Dealer Manager with respect to sales of Shares to residents
of any other state that has imposed a minimum offering amount higher than the
Minimum Offering (a “State-Required Minimum Offering”) unless or until the gross
proceeds of the Shares sold in the Offering (including sales made to residents
of other jurisdictions) have reached a minimum of the applicable State-Required
Minimum Offering and are disbursed to the Company pursuant to the Escrow
Agreement. Until the applicable State-Required Minimum Offering is reached,
investments from residents of that state will be held in escrow. If the
applicable State-Required Minimum Offering is not obtained prior to the
termination of the Offering, the investments from residents of that state will
be promptly returned to them in accordance with the Escrow Agreement.
3.6.The Dealer Manager acknowledges that the Company may reimburse its advisor
for underwriting expenses not covered by the selling commissions, dealer manager
fee and distribution and stockholder servicing fee set forth in Section 3.3, but
only to the extent that the total of such reimbursements for underwriting
expenses and the selling commissions, dealer manager fee and


6

--------------------------------------------------------------------------------





distribution and stockholder servicing fee set forth in Section 3.3 is no more
than 10.0% of the gross offering proceeds of the Shares sold in the Offering,
excluding proceeds from the distribution reinvestment plan. In no event will
total underwriting compensation exceed 10.0% of the gross proceeds of the Shares
sold in the Offering, excluding proceeds from the distribution reinvestment
plan.
4.INDEMNIFICATION.
4.1.The Company agrees to indemnify and hold harmless the Dealer Manager and the
directors, officers, employees and agents of the Dealer Manager, each person who
controls the Dealer Manager within the meaning of either the Securities Act or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and each
affiliate of the Dealer Manager (such directors, officers, employees, agents,
controlling persons and affiliates being referred to collectively as “Dealer
Manager Affiliates” and, individually, as a “Dealer Manager Affiliate”) against
any and all losses, claims, damages or liabilities (“Losses”), joint or several,
to which they or any of them may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such Losses (or actions in respect thereof) arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement for the registration of
the Shares as originally filed or in any amendment thereof, or in the Prospectus
or in any amendment thereof or supplement thereto, or in any blue sky
application or other document executed by the Company or on its behalf
specifically for the purpose of qualifying any or all of the Shares for sale
under the securities laws of any jurisdiction (a “Blue Sky Application”), or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such Losses or action; provided,
however , that the Company shall not indemnify or hold harmless the Dealer
Manager or any Dealer Manager Affiliates in any such case to the extent that any
such Loss arises out of, or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission in the information relating to the
Dealer Manager that appears in the following sections of the Prospectus or any
amendment thereof: Prospectus Summary - Our Dealer Manager; Management -Dealer
Manager; and Plan of Distribution - Cole Capital Corporation (collectively, the
“Dealer Manager Sections”). Notwithstanding the foregoing, the Company shall not
indemnify or hold harmless the Dealer Manager or any Dealer Manager Affiliates
in any manner that would be inconsistent with the provisions of Section II.G. of
the Statement of Policy Regarding Real Estate Investment Trusts of the North
American Securities Administrators Association, Inc., effective May 7, 2007, as
may be amended (the “NASAA Guidelines”). In particular, but without limitation,
the Company shall not be required to provide indemnity or hold harmless any
person under this Section 4.1 for any Loss or expense unless: (i) the person
seeking indemnification has determined, in good faith, that its course of
conduct was in the best interests of the Company; (ii) the person seeking
indemnification was acting on behalf of or performing services on behalf of the
Company; (iii) the Loss or expense was not the result of negligence or
misconduct on the part of the person seeking indemnification; and (iv) any Loss
or expense is recoverable only out of the net assets of the Company and not from
the personal assets of the Company’s stockholders. This indemnity agreement will
be in addition to any liability which the Company may otherwise have. 
In addition, the Company shall not indemnify or hold harmless the Dealer Manager
or any Dealer Manager Affiliates for liabilities arising from or out of a
violation of state or federal securities laws, unless one or more of the
following conditions are met:
(a)
there has been a successful adjudication on the merits of each count involving
alleged securities law violations;



7

--------------------------------------------------------------------------------





(b)
such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction; or

(c)
a court of competent jurisdiction approves a settlement of the claims against
the indemnitee and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the SEC and of the published position of any
state securities regulatory authority in which the securities were offered as to
indemnification for violations of securities laws.

The advancement of Company funds to the Dealer Manager or any Dealer Manager
Affiliate for legal expenses and other costs incurred as a result of any legal
action for which indemnification is being sought shall be permissible only if
all of the following conditions are satisfied:
(a)
the legal action relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company;

(b)
the legal action is initiated by a third party who is not a stockholder of the
Company or the legal action is initiated by a stockholder of the Company acting
in his or her capacity as such and a court of competent jurisdiction
specifically approves such advancement; and

(c)
the Dealer Manager or the Dealer Manager Affiliate undertakes to repay the
advanced funds to the Company, together with the applicable legal rate of
interest thereon, in cases in which the Dealer Manager or the Dealer Manager
Affiliate is found not to be entitled to indemnification.

4.2.The Company agrees to indemnify and hold harmless each Dealer, the
directors, officers, employees and agents of each Dealer, each person who
controls any Dealer within the meaning of either the Securities Act or the
Exchange Act and each affiliate of each Dealer (such directors, officers,
employees, agents, controlling persons and affiliates being referred to
collectively as “Dealer Affiliates” and, individually, as a “Dealer Affiliate”)
against any and all Losses, joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
Losses (or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement for the registration of the Shares as originally filed or
in any amendment thereof, or in the Prospectus or in any amendment thereof or
supplement thereto, or in any Blue Sky Application, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal or other
expenses reasonably incurred by it in connection with investigating or defending
any such Losses or action; provided, however, that the Company shall not
indemnify or hold harmless a Dealer or any of its Dealer Affiliates in any such
case if it is determined that such Dealer was at fault in connection with the
Loss. Notwithstanding the foregoing, the Company shall not indemnify or hold
harmless the Dealer or any Dealer Affiliates in any manner that would be
inconsistent with the provisions of Section II.G. of the NASAA Guidelines. In
particular, but without limitation, the Company shall not indemnify or hold
harmless a Dealer or any of its Dealer Affiliates for liabilities arising from
or out of a violation of state or federal securities laws, unless one or more of
the following conditions are met:


8

--------------------------------------------------------------------------------





(a)
there has been a successful adjudication on the merits of each count involving
alleged securities law violations;

(b)
such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction; or

(c)
a court of competent jurisdiction approves a settlement of the claims against
the indemnitee and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the SEC and of the published position of any
state securities regulatory authority in which the securities were offered as to
indemnification for violations of securities laws.

This indemnity agreement will be in addition to any liability which the Company
may otherwise have.
4.3.The Dealer Manager agrees to indemnify and hold harmless the Company, each
of its directors, each of its officers who signs the Registration Statement, and
each person who controls the Company within the meaning of either the Securities
Act or the Exchange Act (such directors, officers and controlling persons being
referred to collectively as “Company Affiliates” and, individually, as a
“Company Affiliate”) against any and all Losses, joint or several, to which they
or any of them may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon: (a) any untrue statement or alleged untrue statement of a material fact
contained in the information relating to the Dealer Manager that appears in the
Dealer Manager Sections of the Prospectus or any amendment thereof, or arise out
of or are based upon the omission or alleged omission to state in the Dealer
Manager Sections a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; (b) any unauthorized use of sales materials or use of
unauthorized verbal representations concerning the Shares by the Dealer Manager;
or (c) the Dealer Manager’s failure to comply with applicable laws governing
money laundry abatement and anti-terrorist financing efforts, including
applicable FINRA rules, SEC rules and the USA PATRIOT Act of 2001; and, in each
case, agrees to reimburse each such indemnified party, as incurred, for any
legal or other expenses reasonably incurred by it in connection with
investigating or defending any such Losses or action. This indemnity agreement
will be in addition to any liability which the Dealer Manager may otherwise
have.
4.4.Each Dealer, severally, agrees to indemnify and hold harmless the Company,
the Dealer Manager and their respective Company Affiliates and Dealer Manager
Affiliates against any and all Losses, joint or several, to which they or any of
them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon: (a) any unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by such Dealer or Dealer’s representatives
or agents in violation of Section VII of the Selected Dealer Agreement, in
substantially the form attached hereto as Exhibit A, or otherwise, or any other
violation of Section VII of the Selected Dealer Agreement by Dealer; (b) the
Dealer’s failure to comply with applicable laws governing money laundry
abatement and anti-terrorist financing efforts, including applicable FINRA
rules, SEC rules and the USA PATRIOT Act of 2001; or (c) the Dealer’s failure to
determine the suitability of any purchase as provided for in Section 11 of this
Agreement; and, in each case, will reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by any of them in
connection with investigating or defending any such Losses or action. This
indemnity agreement will be in addition to any liability which any Dealer may
otherwise have.


9

--------------------------------------------------------------------------------





4.5.Promptly after receipt by an indemnified party under Sections 4.1, 4.2, 4.3
or 4.4 of notice of the commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
Section 4.1, 4.2, 4.3 or 4.4, as the case may be, notify the indemnifying party
in writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under such Section of
this Agreement unless and to the extent it did not otherwise learn of such
action and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in such Section of this Agreement. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be subject to
approval by the indemnified party, not to be unreasonably withheld or delayed.
Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel) selected by the
indemnifying party, subject to approval by the indemnified party not to be
unreasonably withheld or delayed, and the indemnifying party shall bear the
reasonable fees, costs and expenses of such separate counsel if (i) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel for the indemnified party (subject to approval by the
indemnified party not to be unreasonably withheld or delayed) to represent the
indemnified party within a reasonable time after notice of the institution of
such action or (iv) the indemnifying party shall authorize the indemnified party
to employ separate counsel at the expense of the indemnifying party. An
indemnifying party may settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder but may not do so without the prior written consent of the indemnified
parties, unless such settlement, compromise or consent includes an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding.
4.6.If the right to indemnification provided for in Sections 4.1, 4.2, 4.3 and
4.4 herein would by its terms be available to a person hereunder, but is held to
be unavailable by a court of competent jurisdiction for any reason, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party as a result of such Losses and expenses in respect
thereof, as incurred, in such proportion as is appropriate to reflect the
relative fault of the Company, the Dealer Manager and the Dealer, as applicable,
in connection with the statements, omissions or other circumstances which
resulted in such Losses or expenses, as well as any other relevant equitable
considerations.
The relative fault of the Company, the Dealer Manager and the Dealer, as
applicable, shall be determined by reference to, among other things, the
parties’ relative intent, knowledge, and access to information. It is understood
that it would not be just and equitable if contribution pursuant to this
Section 4.6 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this Section 4.6.
Notwithstanding the provisions of this Section 4, the Dealer Manager or Dealer
shall not be required to contribute any amount in excess of the total price of
the Shares sold by it.


10

--------------------------------------------------------------------------------





No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.
For purposes of this Section 4, each Company Affiliate shall have the same
rights to contribution as the Company, each Dealer Manager Affiliate shall have
the same rights to contribution as the Dealer Manager and each Dealer Affiliate
of a particular Dealer shall have the same rights to contribution as that
Dealer.
5.SURVIVAL OF PROVISIONS. The respective agreements, representations and
warranties of the Company and the Dealer Manager set forth in this Agreement
shall remain operative and in full force and effect regardless of (a) any
investigation made by or on behalf of the Dealer Manager or any Dealer or any
person controlling the Dealer Manager or any Dealer or by or on behalf of the
Company or any person controlling the Company, and (b) the acceptance of any
payment for the Shares.
6.APPLICABLE LAW; VENUE. This Agreement was executed and delivered in, and its
validity, interpretation and construction shall be governed by the laws of, the
State of Arizona; provided however, that causes of action for violations of
federal or state securities laws shall not be governed by this Section. Venue
for any action brought hereunder shall lie exclusively in Phoenix, Arizona.
7.COUNTERPARTS. This Agreement may be executed in any number of counterparts.
Each counterpart, when executed and delivered, shall be an original contract,
but all counterparts, when taken together, shall constitute one and the same
Agreement.
8.SUCCESSORS AND AMENDMENT.
8.1.This Agreement shall inure to the benefit of and be binding upon the Dealer
Manager and the Company and their respective successors. Nothing in this
Agreement is intended or shall be construed to give to any other person any
right, remedy or claim, except as otherwise specifically provided herein. This
Agreement shall inure to the benefit of the Dealers to the extent set forth in
Sections 1 and 4 hereof.
8.2.This Agreement may be amended only by the written agreement of the Dealer
Manager and the Company.
9.TERM. This Agreement may be terminated by either party (i) immediately upon
notice to the other party in the event that the other party shall have
materially failed to comply with any of the material provisions of this
Agreement on its part to be performed during the term of this Agreement or if
any of the representations, warranties, covenants or agreements of such party
contained herein shall not have been materially complied with or satisfied
within the times specified or (ii) by either party on 60 days written notice.
In any case, this Agreement shall expire at the close of business on the
effective date that the Offering is terminated. The provisions of Section 4
hereof shall survive such termination. In addition, the Dealer Manager, upon the
expiration or termination of this Agreement, shall (i) promptly deposit any and
all funds in its possession which were received from investors for the sale of
Shares into such account as the Company may designate; and (ii) promptly deliver
to the Company all records and documents in its possession which relate to the
Offering and are not designated as dealer copies. The Dealer Manager, at its
sole expense, may make and retain copies of all such records and documents, but
shall keep all such information confidential, except as otherwise required by
applicable law. The Dealer Manager shall use its commercially reasonable efforts
to cooperate with the Company to accomplish an orderly transfer of management of
the Offering to a party designated by the Company. Upon expiration or
termination of this Agreement, the Company shall pay to the Dealer Manager all
commissions and fees to which the Dealer Manager is or becomes entitled under
Section 3 at such time as such commissions become payable. In such event,
participating Dealers shall


11

--------------------------------------------------------------------------------





only be entitled to receive the actual earned commissions to which they are
entitled as a reallowance of the commissions received by the Dealer Manager.
10.CONFIRMATION. The Company hereby agrees and assumes the duty to confirm on
its behalf and on behalf of dealers or brokers who sell the Shares, including
the Dealer Manager, all orders for purchase of Shares accepted by the Company.
Such confirmations will comply with applicable rules of the SEC and FINRA, and
will comply with applicable laws of such other jurisdictions to the extent the
Company is advised of such laws in writing by the Dealer Manager.
11.SUITABILITY OF INVESTORS. The Dealer Manager will offer Shares, and in its
agreements with Dealers will require that the Dealers offer Shares, only to
persons who meet the financial qualifications set forth in the Prospectus and
will only make offers to persons in the states in which it is advised in writing
by the Company that the Shares are qualified for sale or that such qualification
is not required. In offering Shares, the Dealer Manager will, and in its
agreements with Dealers, the Dealer Manager will require that the Dealers will,
comply with the provisions of all applicable rules and regulations relating to
suitability of investors, including without limitation, the provisions of
Article III of the NASAA Guidelines. The Dealer Manager shall determine if a
purchaser meets the minimum initial suitability standards: a net worth of at
least $250,000 (exclusive of the value of the purchaser’s home, furnishings and
automobiles) or an annual gross income of at least $70,000 and a net worth of at
least $70,000 (exclusive of the value of the purchaser’s home, furnishings and
automobiles), and any applicable state specific suitability standards. In making
the determinations as to suitability, the Dealer Manager shall be entitled to
rely on the Dealers and/or information provided by the purchasers. In addition,
the Dealer Manager shall make every reasonable effort to determine that the
purchase of the Shares is a suitable and appropriate investment for each
purchaser. The Dealer Manager shall be entitled to rely on representations as to
suitability provided by the Dealer based on information provided by such
purchaser to the Dealer. In making its suitability determination, the Dealer
will consider, based on the information provided by the purchaser, such
purchaser’s age, investment objectives, investment experience, income, net
worth, financial situation, and other investments held by such purchaser, and
whether the purchaser: meets the state specific minimum income and net worth
standards set forth in the Suitability Standards section of the Prospectus for
purchasers resident in those states; can reasonably benefit from an investment
in the Shares based on his overall investment objectives and portfolio
structure; is able to bear the economic risk of the investment based on his
overall financial situation; and has an apparent understanding of the
fundamental risks of an investment in the Shares, the risk that he may lose his
entire investment, the lack of liquidity of the Shares, the restrictions on
transferability of the Shares, the background and qualifications of the
Company’s advisor, and the tax, including ERISA, consequences of an investment
in the Shares. With respect to the maintenance of records required by the NASAA
Guidelines, the Company agrees that the Dealer Manager can satisfy its
obligations by contractually requiring such information to be maintained by the
Dealers for at least six (6) years.
12.SUBMISSION OF SUBSCRIPTIONS. Those persons who purchase Shares will be
instructed by the Dealer Manager or the Dealer to make their checks payable,
prior to the time the Company reaches the Minimum Offering, to “UMB Bank, N.A.,
Agent for Cole Office & Industrial REIT (CCIT III), Inc.” or a recognizable
contraction or abbreviation thereof, including but not limited to “UMB Bank,
N.A., f/b/o CCIT III” or, in the event that the purchase is made using a
subscription agreement covering the Shares and the shares of one or more other
Cole REITs (a “Joint Subscription Agreement”), “UMB Bank, N.A., Agent for Cole
REIT” or a recognizable contraction or abbreviation thereof. After the Company
reaches the Minimum Offering, checks should be made payable to “Cole Office &
Industrial REIT (CCIT III), Inc.” or, alternatively, “CCIT III” or, in the event
that the purchase is made using a Joint Subscription Agreement, “Cole REIT.”
Checks received by the Dealer Manager or Dealer that conform to the foregoing
instructions shall be transmitted for deposit as set forth below. The Dealer
Manager may authorize certain Dealers that


12

--------------------------------------------------------------------------------





are “$250,000 broker-dealers” to instruct their customers to make their checks
for Shares subscribed for payable directly to the Dealer. In such case, the
Dealer will collect the proceeds of the subscribers’ checks and issue a check
for the aggregate amount of the subscription proceeds, without any reductions or
offset, made payable in the manner described above. Transmittal of received
investor funds will be made in accordance with the following procedures:
(a)
If a Dealer conducts its internal supervisory procedures at the location where
subscription documents and checks are initially received, the Dealer shall
conduct its suitability review of the transaction and if the transaction is
suitable and the paperwork is in good order forward (i) the subscription
documents to the Dealer Manager and (ii) the checks to the Escrow Agent by the
end of the next business day following receipt of the subscription documents and
the checks, prior to the completion of the Minimum Offering. After completion of
the Minimum Offering, the Company may instruct the Dealer to forward paperwork
in good order and the checks directly to the Company.

(b)
If a Dealer’s internal supervisory procedures are to be performed at a different
location (the “Final Review Office”), the subscription documents and check must
be transmitted to the Final Review Office by the end of the next business day
following receipt by the Dealer of the subscription documents and check. The
Final Review Office will, by the end of the next business day following receipt
by the Final Review Office of the subscription documents and check, conduct its
suitability review of the transaction and if the transaction is suitable and the
paperwork is in good order forward (i) the subscription documents to the Dealer
Manager and (ii) the checks to the Escrow Agent by the end of the next business
day following receipt of the subscription documents and the checks, prior to the
completion of the Minimum Offering. After completion of the Minimum Offering,
the Company may instruct the Dealer to forward paperwork in good order and the
checks directly to the Company.

If the Dealer Manager or any Dealer receives a check that is made payable to the
Escrow Agent after the Minimum Offering is obtained, the Dealer Manager shall
deposit such check with the Escrow Agent for payment to the Company at its
request.
13.NOTICES. Any notice, approval, request, authorization, direction or other
communication under this Agreement shall be given in writing and shall be deemed
to be delivered when delivered in person or deposited in the United States mail,
properly addressed and stamped with the required postage, registered or
certified mail, return receipt requested, to the intended recipient as set forth
below:
If to the Company:
 
Cole Office & Industrial REIT (CCIT III), Inc.
 
 
2325 East Camelback Road, Suite 1100
 
 
Phoenix, Arizona 85016
 
 
Attention: President
 
 
 
If to the Dealer Manager:
 
Cole Capital Corporation
 
 
2325 East Camelback Road, Suite 1100
 
 
Phoenix, Arizona 85016
 
 
Attention: President





13

--------------------------------------------------------------------------------





Any party may change its address specified above by giving the other party
notice of such change in accordance with this Section 13.
14.INDEPENDENT CONTRACTOR. The Company hereby acknowledges that the Company’s
engagement of the Dealer Manager in connection with the Offering and the process
leading up to the Offering is as an independent contractor and not in any other
capacity.
15.INTERGRATION. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Dealer
Manager with respect to the subject matter hereof.
16.WAIVER OF JURY TRIAL. The Company and the Dealer Manager hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.




14

--------------------------------------------------------------------------------





If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.
 
 
 
 
Very truly yours,
 
 
 
 
COLE OFFICE & INDUSTRIAL REIT (CCIT III), INC.
 
 
 
 
By:
/s/ Nathan D. DeBacker
 
Name:
Nathan D. DeBacker
 
Title:
Chief Financial Officer and Treasurer



 
 
 
 
Accepted and agreed as of the date first above written.
 
 
 
 
 
 
COLE CAPITAL CORPORATION
 
 
 
 
 
 
By:
/s/ William C. Miller, Jr.
 
 
Name:
William C. Miller, Jr.
 
 
Title:
President
 
 









15